DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,733,984.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 – 40 of the instant application are similar in scope and content of claims of the Patent from the same applicant.
Here is a comparison between claim 23 of the instant application and claim 1 of the Patent.
Instant Application 16/923,416
Patent 10,733,984
Comparison
23. A system to control digital components in voice-activated environments, comprising:
1. A system to control digital components in a voice-activated system, comprising:
Same
a data processing system comprising one or more processors coupled with memory, the data processing system to:
a data processing system comprising one or more processors and a memory, the one or more processors executing a natural language processor component, an annotation component, and a parsing component to:
Similar
receive an input audio signal acquired via a sensor of a client device, subsequent to identification of a digital component having a plurality of portions corresponding to a set of annotations;
receive, by the natural language processor component and via interface of the data processing system, a first input audio signal detected by a sensor at a client computing device;
Similar
parse the input audio signal to identify a keyword from the input audio signal;
parse, by the natural language processor component, the first input audio signal to identify a digital component request in the first input audio signal, the digital component request indicating a first digital component, the first digital component including audiovisual content;

identify, from the set of annotations, an annotation associated with the keyword identified from the input audio signal;
generate, by the annotation component, a first set of annotations of the first digital component based at least on speech recognized from the audiovisual content in the first digital component;
Similar
select, from the plurality of portions of the digital component, a portion corresponding to the annotation that is identified as associated with the keyword; and provide the portion selected from the plurality of portions to the client device.
identify, by the parsing component, a plurality of break points based on at least the first set of annotations to define a plurality of portions within the audiovisual content of the first digital component;
Similar
determine a plurality of break points defining the plurality of portions within the digital component based on at least one of audiovisual content of the digital component or the set of annotations; and identify, from the plurality of break points, a break point based on the keyword and the set of annotations, the break point corresponding to the portion from the plurality of portions of the digital component.
receive, by the natural language processor component, a second input audio signal detected by the sensor at the client computing device; parse, by the natural language processor component, the second input audio signal to identify a term in the second input audio signal; select, by the parsing component, a break point from the plurality of break points based on the term in the second input audio signal and the first set of annotations used to identify the break point;
identify, by the parsing component, from the plurality of portions within the audiovisual content of the first digital component, a portion corresponding to the break point selected from the plurality of break points; and transmit, by the parsing component to the client computing device, the portion identified from the first digital component corresponding to the break point.
Similar


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 – 29, 31 – 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US PAP 2008/0193016).
As per claims 21, 31, Lim et al. teach a system to control digital components in voice-activated environments, comprising: 
a data processing system comprising one or more processors coupled with memory, the data processing system to (paragraph 81): 
receive an input audio signal acquired via a sensor of a client device, subsequent to identification of a digital component having a plurality of portions corresponding to a set of annotations (“each video segment is labeled with one static visual keyword, one dynamic visual keyword and one audio keyword.”; paragraph 62); 
parse the input audio signal to identify a keyword from the input audio signal (“After break portions extraction, audio keywords are used to further extract exciting break portions.”; paragraph 68); 
identify, from the set of annotations, an annotation associated with the keyword identified from the input audio signal (“For each video segment, one static visual keyword, one dynamic visual keyword and one audio keyword are labeled in the example embodiment. Including the length of the video segment, a 13-dimensions feature vector is used to represent one video segment.”; paragraph 70); 
select, from the plurality of portions of the digital component, a portion corresponding to the annotation that is identified as associated with the keyword (“determining the presence of events in the video footage based on the audio and visual keywords associated with the video footage.”; Abstract, paragraph 32); and 
provide the portion selected from the plurality of portions to the client device (paragraphs 45, 77).

As per claims 22, 32, Lim et al. further disclose receiving the input audio signal, subsequent to presentation via the client device of at least one frame of the digital component and a plurality of indicators corresponding to the plurality of portions of the digital component; providing the portion selected from the plurality of portions to present via the client device (“features may be extracted from one or more key frames, for instance first, middle or last frames, or based on some visual criteria such as the presence of a specific object”; paragraphs 40, 41).

As per claims 23, 33, Lim et al. further disclose determining a plurality of break points defining the plurality of portions within the digital component based on at least one of audiovisual content of the digital component or the set of annotations; and identify, from the plurality of break points, a break point based on the keyword and the set of annotations, the break point corresponding to the portion from the plurality of portions of the digital component (“After break portions extraction, audio keywords are used to further extract exciting break portions. For each break portion, the number of "EX" and "VE" keywords that are labeled to the break portions are computed”; paragraphs 67 – 69).

As per claims 24, 34, Lim et al. further disclose the data processing system to:
generate a second digital component corresponding to the portion selected from the plurality of portions of the digital component; and provide the second digital component to present the portion via the client device (“The audio and visual keywords that are considered relevant to the spatio-temporal makeup of the events are identified”; paragraphs 44 – 46, 77).

	As per claims 25, 35, Lim et al. further disclose identify a start time within the digital component at which the portion begins based on the annotation; and provide an indication of the start time to the client device to present portion beginning from the start time in the digital component (“The audio and visual keywords in the example embodiment are consistent spatial-temporal patterns that tend to recur in a single video content or occur in different video contents where the subject matter is similar (e.g. different soccer games, baseball games, etc.) with meaningful interpretation”; paragraphs 5, 42).

	As per claims 26, 36, Lim et al. further disclose the data processing system to: determine that the keyword identified from the input audio signal does not include a selection of one of the plurality of portions of the digital component; and
identify, responsive to the determination that the keyword does not include the selection, the annotation semantically associated with the keyword (“system for video event indexing via intermediate video semantics referred to as audio-visual keywords”; paragraph 39). 
	As per claims 27, 37, Lim et al. further disclose the data processing system to: determine that the keyword identified from the input audio signal includes a selection of the portion of the plurality of portions of the digital component; and select the portion to the annotation determined to be associated with the keyword (“The mechanism to associate audio and visual features extracted from segmented video and the audio and visual keywords obtained from training data”; paragraph 46).

	As per claims 28, 38, Lim et al. further disclose the data processing system to identify the plurality of portions from the digital component based on one or more scene transitions detected in audiovisual content of the digital component (“For video segmentation, shot boundaries can be detected using visual cues such as color histograms, intensity profiles, motion changes”; paragraphs 40, 62).

	As per claims 29, 39, Lim et al. further disclose the data processing system to generate the set of annotations for the digital component based on at least one of audiovisual content in the digital component or a set of caption data associated with the digital component, each of the set of annotations corresponding to a semantic representation corresponding to the plurality of portions (“the invention provides a method and system for video event indexing via intermediate video semantics referred to as audio-visual keywords”; paragraph 39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 40, are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PAP 2008/0193016) in view of Gauci (US Patent 9,443,518).
As per claims 30, 40, Lim et al. do not specifically teach receiving, prior to receipt of the input audio signal, a second input audio signal acquired via the sensor of the client device; parsing the second input audio signal to identify a request for content; and identifying, from a plurality of digital component, the digital component based on the request for content identified from the second input audio signal.
Gauci discloses that if user 2 speaks, input device 9 of client device 4 may receive the sound and convert it to audio data(col.6, lines 14 – 16)…the transcript may only be generated for a requested portion of the real-time communication session. For example, a user may request a transcript for only certain portion of the real-time communication sessions (col.10, lines 9 – 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request communication content as taught by Gauci in Lim et al., because would help generate transcription of one or more of the audio streams of the users in a video conference (col.4, lines 9, 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Casagrande teaches methods for dividing an audio/video stream into multiple segments using text data.  Dam et al. teach arrangement for presentation of Audio-visual content.  Blandin et al. teach Audio-based event interaction analytics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658